Order, Supreme Court, New York County (Peter Tom, J.), entered June 23, *4191993 which, inter alia, dismissed plaintiffs complaint, unanimously affirmed, without costs.
Plaintiffs action sounds in breach of contract, and the only promisor under the contract is Shie Tie Enterprises. The IAS Court specifically directed plaintiff to add Shie Tie Enterprises as a party defendant. Plaintiff refused to do so, and the complaint, accordingly, was properly dismissed against the present defendants, without prejudice to commencement of an action against said entity.
Plaintiffs undisclosed principal theory is raised for the first time on appeal and is factually not supported in the record. Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Williams, JJ.